DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding to claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“applying an optimal transport process to the respective feature representations to modify a set of first order statistics, the set of first order statistics belonging to the initial input texture feature representation, the modifying including performing a matching of the set of first order statistics to a second set of first order statistics, the second set of first order statistics belonging to the input source texture feature representation; and
passing the modified set of first order statistics to a second nonlinear transform to convert the modified set of first order statistics into an image space”.

Regarding to claim 9, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,

passing the modified set of first order statistics to a second nonlinear transform to convert the modified set of first order statistics into an image space”.

Regarding to claim 17, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“applying an optimal transport process to the respective feature representations to modify a set of first order statistics, the set of first order statistics belonging to the initial input texture feature representation, the modifying including performing a matching of the set of first order statistics to a second set of first order statistics, the second set of first order statistics belonging to the input source texture feature representation; and
passing the modified set of first order statistics to a second nonlinear transform to convert the modified set of first order statistics into an image space”.

Claims 2-8 are allowed due to dependency of claim 1. Claims 10-16 are allowed due to dependency of claim 9. Claims 18-20 are allowed due to dependency of claim 17.
 
Closest Reference Found

Bethge (US 20180158224 A1) teaches Computer-implemented method for transferring style features from at least one source image to a target image, comprising the steps of generating a result image, based on the source and the target image, wherein one or more spatially-variant features of the result image correspond to one or more spatially variant features of the target image; and wherein a texture of the result image corresponds to a texture of the source image; and outputting the result image.
Min (US 20200296358 A1) teaches a method of decoding an image, the method including determining at least one reference region to be referenced by a target region in the image to which a low-quality coding mode is applied; extracting a certain type of information from the determined at least one reference region; and changing pixel values of the target region, based on the extracted type of information.
Kolkin (Style Transfer by Relaxed Optimal Transport and Self-Similarity) teaches relaxed optimal transport and a style transfer algorithms rendering the content of one image using the style of another. Kolkin further teaches allowing user specified point-to-point or region-to-region control over visual similarity between the style image and the output. Kolkin further more teaches conducting a large-scale user study designed to assess the style-content tradeoff across settings in style transfer algorithms. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/HAI TAO SUN/Primary Examiner, Art Unit 2616